Citation Nr: 0030965	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-01 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by dizziness/lightheadedness, to include as due to 
an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by shortness of breath and fatigue, to include as 
due to an undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by muscle aches, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by nausea, to include as due to an undiagnosed 
illness.

5.  Entitlement to service connection for a disability 
manifested by lymph adenopathy, to include as due to an 
undiagnosed illness.

6.  Entitlement to service connection for polyarthritis 
rheumatica (claimed as a disability manifested by joint 
pain), to include as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to March 
1984 and from October 1990 to July 1991.  He also had 
additional National Guard service.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in September 1995 and July 
1998 by the Nashville, Tennessee and St. Petersburg, Florida, 
Regional Offices (RO) of the Department of Veterans Affairs 
(VA), where the benefits sought on appeal were denied.  Prior 
to the issuance of the November 1995 statement of the case 
(SOC), the veteran's claim was transferred to the St. 
Petersburg, Florida RO.  


REMAND

We note that the veteran's service medical records (SMRs) 
from his first period of service, from April 1980 to March 
1984 do not appear to be associated with his claims folder.  
First, although microfiche records associated with his hard 
copy of SMRs from his second period of service do pertain to 
his first period of service, they contain 29 service records 
relevant to his enlistment only.  The only medical record is 
his entrance examination for this period.  

Second, we note that the veteran submitted some SMRs with his 
claim dated August 1991.  An internal record noted that the 
veteran's complete file of SMRs were to be obtained from this 
period.  However, a VA Form 70-3101-4 shows that the veteran 
was a member of the National Guard.  A letter from the RO to 
the veteran, dated March 1992, shows that the SMRs are at the 
veteran's National Guard unit, and although they were 
requested, no reply was received.  The RO then directed the 
veteran to try and obtain the records.  The veteran next 
submitted partial SMRs from his second period of service, not 
his first.  The March 1992 rating action notes that the 
veteran's complete SMR file from his first period of service 
are not of record.  The record next shows that the veteran 
filed additional claims, recent outpatient treatment records 
and examination reports were obtained.  Although the 
September 1995 RD reflects that his service medical records 
are negative for the benefits sought on appeal, our review of 
the record does not reflect that his SMRs from his first 
period of service were associated with his claims folder.  

Finally, we note that although the RO did request the 
veteran's SMRs from his National Guard unit, and although 
there was no reply, it is not clear whether the request was 
for his SMRs from his second, or first period of active 
service.  Although his SMRs from his second period of service 
appear to be of record, his SMRs from his first period do 
not.  Thus, a remand is required in this case pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The RO should make attempts to obtain 
the SMRs from his first period of active 
service, noting that these attempts to 
obtain government records shall be 
continued until either: (a) the records 
are received, or (b) it is either 
reasonably certain that the records do 
not exist, or determined that further 
efforts would be futile.  

2.  The RO should ensure that the records 
request are specific and compete so that 
either: (a) the evidence is obtained; or 
(b) the information needed to obtain the 
evidence is received (where the records 
are located, and the correct, current 
address of facilities); or (c) a negative 
reply is received, stating that the 
entity does not have the records (on 
paper, microfiche or electronic copy), 
and that it does not know where to find 
them.  

3.  Finally, if the RO is unable to 
obtain any of the veteran's SMRs, notice 
must be provided to the veteran.  
Specifically, the notice should: (a) 
identify the records VA is unable to 
obtain, (b) explain the efforts made in 
attempting to obtain the records, and (c) 
describe the further action that is to be 
taken with respect to the veteran's 
claims.  

4.  After the duty to assist has been 
fulfilled, the RO should conduct any 
other developmental action that is 
indicated.  Thereafter, the RO should 
then review the veteran's claim and 
determine whether it can now be granted.  
If any decision remains adverse to the 
veteran, he and his representative should 
be furnished with an SSOC and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion; either legal or factual, as to 
the ultimate disposition of the issues addressed in this 
Remand.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 
- 2 -


- 1 -


